DECISION AND JUDGMENT ENTRY
{¶ 1} This case is before the court on the accelerated appeal filed by appellant, DaimlerChrysler Corporation, from the judgment of the Lucas County Court of Common Pleas which denied appellant's motion to strike the notice of voluntary dismissal filed by appellee, Glenda J. Morrin. On appeal, appellant raises the following sole assignment of error: *Page 2
 {¶ 2} "The Trial Court erred in denying DaimlerChrysler's Motion to Strike Plaintiff/Appellee Glenda Morrin's Notice of Dismissal in violation of R.C. 4123.512."
 {¶ 3} Based on the rationale and authority of Rohloff v. FedExGround, 6th Dist. No. L-07-1182, 2007-Ohio-6530, we affirm the decision of the trial court. Appellant's sole assignment of error is therefore found not well-taken.
 {¶ 4} On consideration whereof, the court finds substantial justice has been done the party complaining and the judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4.
Peter M. Handwork, J., Mark L. Pietrykowski P.J., Thomas J. Osowik, J. concur. *Page 1